Exhibit 10.1

KIMBALL INTERNATIONAL, INC.



SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN
(SERP)
(2005 Revision)
 

TABLE OF CONTENTS
 

Article 1 -- Name and Purpose of Plan 1     Article 2 -- Effective Date of Plan;
Plan Year; Fiscal Year 1     Article 3 -- Participants 1     Article 4 --
Deferral Election 2     Article 5 -- Deferred Compensation Accounts 2    
Article 6 -- Distribution of Deferred Compensation Accounts 3     Article 7 --
Retirement Plan "Makeups" 3     Article 8 -- Participant's Rights 4     Article
9 -- Nonalienability and Nontransferability 4     Article 10 -- Administration
of Plan 5     Article 11 -- Amendment and Termination of Plan 5     Article 12
-- Rabbi Trust  5     Article 13 -- General Provisions 5

> > > > > > > >                                                

--------------------------------------------------------------------------------

KIMBALL INTERNATIONAL, INC.

SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN
(SERP)
(2005 Revision)
 

> Article 1 -- Name and Purpose of Plan
> 
> The name of this Plan is the Kimball International, Inc. Supplemental Employee
> Retirement Plan (the "Plan" or the "SERP" ), formerly called the Supplemental
> Executive Retirement Plan. Its purpose is to provide a select group of United
> States officers and senior managers employed by Kimball International, Inc.
> (the Company) with the opportunity to defer cash compensation otherwise
> payable to them as employees of the Company. The Plan shall be administered by
> the SERP Committee as provided in Article 10.
> 
> 
> Article 2 -- Effective Date of Plan; Plan Year; Fiscal Year
> 
> The Plan shall be effective as of July 1,1994--the first day of the Company's
> 1994-95 fiscal year. Beginning January 1, 1996 and prior to 2005 the Plan Year
> was the calendar year. Beginning in 2005 the Plan effectively will be
> administered on a July 1 through June 30 fiscal year basis.
> 
> 
> Article 3 -- Participants
> 
> Each person who is a United States officer or senior manager of the Company on
> or after the Effective Date (an "Eligible Employee") shall be eligible to
> participate in the Plan, but only during the period of time that he is and
> remains a member of the Company's Executive Committee; provided, however, that
> a member of the Executive Committee may only be an "Eligible Employee" if that
> person is one of the highest 4% paid employees of the Company. Any Eligible
> Employee who elects to participate in the Plan shall hereinafter be called a
> "Participant." The Company shall establish for each Participant a deferred
> compensation account, as specified in Article 5.
>  
> 
> 1
> 
> --------------------------------------------------------------------------------
> 
> Article 4 -- Deferral Election
> 
> Each Participant shall be entitled to make an advance written irrevocable
> election to defer receipt of up to 50% of the cash compensation otherwise
> payable by the Company to him for the 1994-95 fiscal year of the Company, and
> up to 25% (10% before January 1, 2002) of the cash compensation otherwise
> payable by the Company to him for any later year. Such election may be
> expressed in terms of a percentage or percentages of compensation, or if
> permitted by the SERP Committee, a specified dollar amount. This written
> election shall include elections as to the period of deferral, the form of
> payment, and a beneficiary. The written irrevocable election must be received
> by the Company by May 31, 1994 for the 1994-95 fiscal year, by December 31,
> 1994 for the period from July 1, 1995 through December 31, 1995, by December
> 31 of the years 1995 through 2003 for the following calendar year, by December
> 31, 2004 for the 18-month period starting January 1, 2005 and ending June 30,
> 2006, which includes the last six months of the Company's 2004-2005 fiscal
> year and the entire 12 months of the Company's 2005-2006 fiscal year, and by
> the December 31 six months preceding the beginning of any later fiscal year of
> the Company.
> 
> A Participant may elect:
> 
>  a. Before the December 31 specified above, to change the amount of cash
>     compensation to be deferred for the following period, and, subject to the
>     provisions of Article 6, the period of deferral and/or the form of payment
>     thereof; and/or
>      
> 
>  b. At any time, to change his beneficiary designation.
> 
> 
> Article 5 -- Deferred Compensation Accounts
> 
> A separate account within the financial records of the Company shall be
> established and maintained for each Participant. This account shall reflect
> the cash compensation deferred by the Participant, and any investment earnings
> or losses credited thereto from time to time.
> 
> The cash compensation deferred hereunder by a Participant and any Retirement
> Plan make-ups made pursuant to Article 7 shall be credited with deemed
> investment earnings or losses in accordance with procedures established from
> time to time by the SERP Committee. In particular, the SERP Committee may
> treat all or a portion of a Participant's account as though it were invested
> in the same manner as the Participant's account in the Company's Retirement
> Plan. The Participant shall receive a statement of account at least annually.
> 
> 2
>  
> 
> --------------------------------------------------------------------------------
> 
> Article 6 -- Distribution of Deferred Compensation Accounts
> 
> Form of Payment; Separation from Company Service. Subject to the following
> provisions of this Article 6 and to the provisions of Article 7, a
> Participant's deferred compensation account shall be payable in accordance
> with the Participant's elections made under Article 4 -- in a lump sum or in
> installment payments over a period of either 5 or 10 years. No distribution of
> a Participant's deferred compensation account shall be made except as provided
> in this Article 6 or in Article 7. Whenever a payment is to be made under this
> Plan the SERP Committee shall cause it to be paid as soon as administratively
> practical following the event causing such payment to be due, but to insure
> full compliance with the American Jobs Creation Act of 2004, after 2004 no
> payment under this Plan (except as provided in the following two paragraphs)
> shall be made sooner than six months and a day following the Participant's
> separation from Company service as determined in accordance with Internal
> Revenue Code Section 409A and the U.S. Treas. Regulations and applicable
> Internal Revenue Service guidance issued thereunder.
> 
> Death. If the Participant dies before receiving all amounts credited to his
> deferred compensation account, then the unpaid amounts in the Participant's
> account shall be paid to the Participant's designated beneficiary in a single
> lump sum following the Participant's death. If the Participant has no
> surviving or existing designated beneficiary, then the amounts shall be paid
> to the Participant's estate.
> 
> Unforeseeable Emergency. Notwithstanding the deferral election made by a
> Participant pursuant to Article 4, a Participant may request an earlier
> distribution for an unforeseeable emergency as determined in accordance with
> Internal Revenue Code Section 409A and the U.S. Treas. Regulations and
> applicable Internal Revenue Service guidance issued thereunder. The SERP
> Committee, in its sole discretion (after consulting with Company legal
> counsel, to the extent it deems necessary), shall make the determination of
> whether a severe financial hardship to a Participant resulting from illness,
> accident or other casualty beyond the control of the Participant constitutes
> such an unforeseeable emergency; and the amount of any such distribution shall
> not exceed the amount necessary to meet the emergency, after taking into
> consideration the extent to which other sources may be used to relieve the
> financial impact of it.
> 
> 
> Article 7 -- Retirement Plan "Makeups"
> 
> A Participant's compensation that is deferred under this Plan, as well as a
> Participant's compensation in excess of the Internal Revenue Code Section
> 401(a)(17) limits, will not be eligible compensation for purposes of
> calculating the amount of the Participant's allocations under the Company's
> Retirement Plan. In addition, Internal Revenue Code Section 415 may further
> limit the amount of Company contributions that can be allocated to the account
> of a Participant under the Retirement Plan.
> 
> 3
> 
> --------------------------------------------------------------------------------
> 
> Pursuant to rules and procedures established by the SERP Committee, any loss
> of Company contributions under the Company's Retirement Plan for a Company
> fiscal year due to the deferral of compensation under this Plan or to the
> application of Internal Revenue Code Section 401(a)(17) and/or Section 415 may
> be compensated for by the Company through a deposit by the Company to the
> Participant's deferred compensation account in an amount equal to the lost
> Company contribution that would otherwise have been allocated to the
> Participant's account under that Plan for that fiscal year if there had been
> no deferral of compensation made under this Plan and if the limitations of
> Internal Revenue Code Sections 401(a)(17) and 415 did not exist. Such deposit
> shall be subject to the applicable vesting provisions of the Retirement Plan.
> 
> The portion of a Participant's deferred compensation account attributable to a
> Company deposit made under this Article 7 for a Company fiscal year shall be
> distributed in exactly the same manner as the elective deferred compensation
> of the Participant for the period in which that fiscal year ends is
> distributed under Article 6; provided that if no deferral election was made by
> the Participant under Article 4 for such period, then distribution of the
> Company deposit portion of the Participant's account for that fiscal year
> shall be made as though the Participant had elected a lump sum form of payment
> therefor.
> 
> 
> Article 8 -- Participant's Rights
> 
> The establishment of this Plan shall not be construed as giving any
> Participant the right to be retained in the Company's service or employ, or
> the right to receive any benefits not specifically provided by the Plan. A
> Participant shall have an immediate 100% vested interest in the portion of his
> deferred compensation account attributable to his deferrals elected pursuant
> to Article 4 (including investment earnings or losses credited under Article
> 5); and a Participant shall have the same percentage vested interest in the
> Company contributions made to his account under Article 7 (including
> investment earnings or losses credited under Article 5) that he has in the
> Company contributed portion of his account under the Company's Retirement
> Plan.
> 
> 
> Article 9 -- Nonalienability and Nontransferability
> 
> The rights of a Participant to the distribution of his deferred compensation
> account shall not be assignable or transferable, or be subject in any manner
> to alienation, anticipation, pledge, encumbrance or charge. No Participant may
> borrow against his account. No account shall be subject in any manner to
> garnishment, execution, or levy of any kind, whether voluntary or involuntary,
> including but not limited to any liability that is for alimony or other
> payments for the support of a spouse or former spouse, or for any other
> relative of a Participant, except to the extent lawfully ordered by a domestic
> relations court, provided that no such order may require payment of benefits
> under this Plan in any form, or at any time, not otherwise permitted under
> Article 6 or Article 11 of the Plan.
> 
> 4
> 
> --------------------------------------------------------------------------------
> 
> Article 10 -- Administration of Plan
> 
> This Plan shall be administered by the SERP Committee appointed by the Board
> of Directors of the Company. That Committee shall have authority to adopt
> rules and regulations for administering the Plan, to interpret, construe, and
> implement the provisions hereof, and in particular, to insure full compliance
> with the American Jobs Creation Act of 2004. Any decision or interpretation of
> any provision of the Plan adopted by that Committee shall be final and
> conclusive. A Participant who is a member of that Committee shall not
> participate in any decision involving a request made by him or relating
> specifically to his rights, duties, and obligations as a Participant.
> 
> 
> Article 11 -- Amendment and Termination of Plan
> 
> The Plan may, at any time and from time to time, be amended, modified, or
> terminated by the SERP Committee; provided, however, that in no event may an
> amendment, modification, or termination of the Plan adversely affect any
> Participant's rights with respect to amounts then-accrued in his deferred
> compensation account or result in any payment or distribution under the Plan
> to a Participant at a time earlier than that provided under Article 6 or
> Article 7. Unless this Plan is subsequently amended (consistent with the
> provisions of Internal Revenue Code Section 409A and governmental guidance
> issued thereunder), the restrictions on distribution contained in Article 6
> and Article 7 shall continue to apply even in the case of a change-in-control
> event.
> 
> 
> Article 12 -- Rabbi Trust
> 
> Any and all compensation deferred by a Participant may be held, in the
> discretion of the Company, under a grantor trust (i.e., a "rabbi trust")
> established for this Plan and located solely within the United States of
> America, as required by Internal Revenue Code Section 409A. Plan Participants
> and beneficiaries shall have no interest in the assets of the trust or in any
> specific assets of the Company relative to rights and/or benefits under this
> Plan; and the rights to deferred amounts in the trust shall be subject to the
> nonalienability and nontransferability restrictions set forth in Article 9.
> Participants shall have rights under this Plan no greater than the rights of a
> general, unsecured creditor of the Company.
> 
> 
> Article 13 -- General Provisions
> 
> >  a. Controlling Law. Except to the extent superseded by federal law, the
> >     laws of the State of Indiana shall be controlling in all matters
> >     relating the Plan, including construction and performance hereof.
> >      
> >     
> >     5
> >     
> >     --------------------------------------------------------------------------------
> >     
> >     
> >      
> > 
> >  b. Captions. The captions of articles and paragraphs of this Plan are for
> >     convenience of reference only. They shall not control or affect the
> >     meaning or construction of any of the Plan's provisions.
> >      
> > 
> >  c. Facility of Payment. Any amounts payable hereunder to any person who is
> >     under legal disability or who, in the judgment of the SERP Committee, is
> >     unable to manage his financial affairs, may be paid to the legal
> >     representative of such person or may be applied for the benefit of such
> >     person in any manner that the SERP Committee may select. Any such
> >     payment shall be deemed to be payment for such person's account, and
> >     shall be a complete discharge of all liability of the Company with
> >     respect to the amount so paid.
> >      
> > 
> >  d. Withholding Payroll Taxes. To the extent required by the laws in effect
> >     at the time when compensation is deferred, and at the time amounts are
> >     distributed from a Participant's deferred compensation account, the
> >     Company shall withhold from compensation, or from payments made
> >     hereunder, any taxes required to be withheld under federal, state, or
> >     local law.
> >      
> > 
> >  e. Administrative Expenses. All out-of-pocket expenses of administering the
> >     Plan shall be borne by the Company, and no part thereof shall be charged
> >     against any Participant's account or any amounts distributable
> >     hereunder.
> >      
> > 
> >  f. Survival of Nonprohibited Provisions. Any provision of this Plan
> >     prohibited by the law of any jurisdiction shall, as to such
> >     jurisdiction, be ineffective to the extent of such prohibition without
> >     invalidating the remaining provisions hereof.
> >      
> > 
> >  g. Protection of SERP Committee, Etc. Except as otherwise expressly
> >     provided by law, no member of the Company's Board of Directors or SERP
> >     Committee, and no officer, employee, or agent of the Company, shall have
> >     any liability to any person, firm, or corporation based on or arising
> >     out of the Plan except in the case of gross negligence or fraud.
> >      
> 
> * * * * *
> 
> IN WITNESS WHEREOF, Kimball International, Inc. has caused this 2005 Revision
> of the Plan to be signed this 9th day of February, 2005.
>  
> 
>       KIMBALL INTERNATIONAL, INC.        
> 
> By:
> 
> /s/ John H. Kahle  
> 
> --------------------------------------------------------------------------------
> 
>   JOHN H. KAHLE
> Executive Vice President,
> Chairman, SERP Committee
> 
> 
>                                                                            
> 
> 6
> 
> --------------------------------------------------------------------------------
> 
>  